DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a) -(d), which papers have been placed of record in the file.

Information Disclosure Statement 
4. 	The information disclosure statement (IDS) was submitted on 05/28/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

6.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claims 1-13 and 15-20 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1) in view of Sethuraman et al (6,643,387 B1).
Regarding claims 1 and 19-20, Xu et al discloses an apparatus/method in a video system comprising a processor and a non-transitory computer-readable recording medium/ memory with instructions thereon storing a bitstream of a video, wherein 
a conversion between a current block of video (output, 456; input Block Data, 401) and a bitstream of the current block (431, 625), affine model parameters for the current block (Fig. 4, 453; Fig. 6, 630; paras. [0081], [0083], [0096], [0102-0110]); and
perform the conversion based on the affine model parameters (Fig. 17; S1740),
wherein the affine model parameters are derived at least from motion vectors of
control points of the current block (Figs. 11-13; paras. [0112], [0117], [0119], [0121-0122], [0125], [0127]).
	Even though Xu et al does not explicitly disclose “storing” …, affine model parameters for the current block, Xu et al, nevertheless, teaches providing techniques of parameter derivation in affine motion compensation, which can be used in inter picture prediction and intra block copy mode, which clearly implies that affine model parameters for the current block had to be “stored” somewhere (such as in a table, a buffer, or a memory) to be used in providing techniques of parameter derivation in affine motion compensation prediction (Fig. 4, 453) and inter picture prediction (Fig. 6, 630).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to realize/recognize 
“storing”, during the conversion between the current block of video and the bitstream of the current block, the affine model parameters for the current block for an obvious reason of storing the affine model/motion parameters to be used for providing techniques of parameter derivation in affine motion compensation.
	Furthermore, as an addition support, Sethuraman et al teaches apparatus/method for context based indexing and retrieval of image sequences comprising deriving affine motion/model parameters between adjacent frames to describe the position of each point on a region at each time constant, deriving affine motion/model parameters between a subsampled set of frames, decomposing affine motion/model parameters into its components, namely, scale, rotation, shear, and translation, and applying the prediction model at each frame,
wherein block-based motion vectors for a pair of adjacent frames are used to derive optical flow, e.g., affine motion/model parameters, wherein the affine motion/model parameters are captured and stored in a format that allows for efficient motion based indexing of multimedia content (abs.; col. 11, lines 38-62; col. 5, lines 48-67).
 	Therefore, it would have been further considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine Sethuraman et al’s teachings as above so as to “store”, during the conversion between the current block of video and the bitstream of the current block, the affine model/motion parameters for the current block in a format that allows for efficient motion based indexing of multimedia content.
Regarding claim 2, Xu et al discloses performing the conversion based on the affine model parameters, wherein the affine model parameters are derived at least from the control point motion vector of the current block as discussed above.
Furthermore, the combination of Xu et al and Sethuraman et al does not seem to explicitly disclose storing control point motion vector of the current block.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to realize/recognize 
performing the conversion without storing control point motion vector of the current block, since affine model parameters already have been determined/saved/used based on the control point motion vector of the current block, thereby negating a reason to store a control point motion vector of the current block and there is no reason specified in Xu et al as to why the storing is needed/necessary for the control point motion vector.
Regarding claim 3, Xu et al discloses, wherein a number of the stored affine model parameters is based on the affine model (para. [0102])
Regarding claim 4, Xu et al discloses, wherein the storing the affine model parameters includes storing two or four parameters for a 4-parameter affine model (Fig. 10; paras. [0015], [0102-0103], [0107], [0135], [0138]).
Regarding claim 5, Xu et al discloses, wherein the storing the affine model parameters includes storing four or six parameters for a 6-parameter affine model (Fig. 10; paras. [0015], [0102-0103], [0114]).

Regarding claim 6, Xu et al discloses storing one of multiple control point
motion vectors of the current block (Figs. 11 and 13; paras. [0112], [0117], [0119], [0121-0122], [0125], [0127]).
Regarding claim 7, Xu et al discloses, wherein the performing the conversion includes deriving affine motion for sub-blocks of the current block from the affine model parameters (para. [0103]).
Regarding claim 8, Xu et al discloses, wherein the performing the conversion includes deriving affine motion for sub-blocks of the current block from the affine model parameters and one of multiple control point motion vectors (paras. [0103], [0109], [0125], [0127], [0138]).
Regarding claim 9, Xu et al discloses, wherein the number of the affine model parameters used to derive affine motion for the sub-block of the current block is based on the affine model (paras. [0102-0103]).
Regarding claim 10, Xu et al discloses deriving affine motion for sub-blocks of the current block from the affine model parameters as discussed above.
Furthermore, Sethuraman et al teaches the affine motion model comprising applying the prediction model at each frame, computing the sum of derivations at points in each frame, summing the frame errors, normalizing, comparing them to a threshold, repeating all of steps as discussed above, and merging intervals if a joint prediction model for two adjacent intervals result in a normalized error, in order to implement object motion segmentation and object trajectory segmentation, wherein motion information is used to improve or offer image processing functions such as context-based indexing of the input image sequence by using the motion based information (abs.; col. 11, lines 38-62).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine Sethuraman et al’s teachings as above so that the affine motion for the sub-block of the current
block is derived as the normalization function based on one of the affine model parameters and the affine model parameters adding one of multiple control point motion vectors, in order to implement object motion segmentation and object trajectory segmentation, wherein motion information is used to improve or offer image processing functions such as context-based indexing of the input image sequence by using the motion based information. 
Regarding claim 11, Xu et al discloses, signaling/indicating, during the conversion between the current block of video and a bitstream of the current block, affine model parameters for the current block, and perform the conversion based on the affine model parameters (Fig. 17; S1730-S1740).
Regarding claim 12, Xu et al discloses, wherein the affine model parameters for the current block is predicted from parameters of neighboring affine block (abs.; paras. [0010], [0013], [0015]).
Regarding claim 13, Xu et al discloses, wherein one of multiple control point motion vectors is signaled/indicated for the current block (paras. [0013-0015], [0109-0110], [0112], [0117], [0119]).
Regarding claim 15, Xu et al discloses, wherein the parameters for the current block is derived from a spatial or temporal neighboring block of the current block (Figs. 8 and 13; paras. [0100], [0138], [0140], [0146]).
Regarding claim 16, Xu et al discloses, wherein one of multiple control point motion vectors is derived from the spatial or temporal neighboring block of the current block (Figs. 8 and 13; paras. [0100], [0138], [0140], [0146]).
Regarding claim 17, Xu et al discloses reconstructing the  current block from the bitstream (Fig. 17, S1740).
Regarding claim 18, Xu et al discloses generating the bitstream (625) from the current block (from Block Data) (Fig. 6).

8.	Claims 14 are rejected under (AIA ) 35 U.S.C. 103(a) as being unpatentable over Xu et al (2020/0021840 A1) and Sethuraman et al (6,643,387 B1) as applied to claim 1 above, and further in view of He et al (9,877,043 B2) and Chen et al (2018/0359483 A1).
Regarding claim 14, Xu et al discloses, wherein the one control point motion vector is predicted by a motion vector prediction (paras. [0109-0110], [0112], [0121], [0127]).
The combination of Xu et al and Sethuraman et al does not seem to particularly disclose
a Motion Vector Difference (MVD) is signaled/indicated as a normal motion vector.
However, He et al teaches systems/method for intra block coding with block vector derivation comprising a derived motion vector (MVd) in quarter pixel precision, and in HEVC (High Efficiency Video Coding), a normal motion vector is quarter pixel precision, and the block is integer precision, in order to encode the video block in the bitstream using the derived predictive vector for the prediction of the input video block (abs.; Fig. 17; col. 15, lines 9-37).
Furthermore, Chen et al teaches motion vector prediction comprising a Motion Vector Difference (MVD) signaled in a bitstream and determining which Motion Vector Difference (MVD) resolution is used for a coding unit, and the encoding schemes are applied, wherein during an RD check of a coding unit with a normal quarter luma sample MVD, the motion information of the current coding unit is stored, in order to determine a predictive block based on the motion vector of the current block, generate residual sample values, and accelerate encoder speed (paras. [0172], [0007]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the video system/method as taught by Xu et al to incorporate/combine He et al and Chen et al’s teachings as above so that the Motion Vector Difference (MVD) is signaled/indicated as the normal motion vector, in order to determine the predictive block based on the motion vector of the current block, encode the video block in the bitstream using the derived predictive vector for the prediction of the input video block, generate residual sample values, and accelerate encoder speed.

Conclusion
9.	The prior art made of record is considered pertinent to Applicant's disclosure.
A.	Martemyanov et al (2005/0276323 A1), Real-time coding/decoding.
B.	Chuang et al (2018/0041769 A1), Pattern-based motion vector derivation for video coding.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

11.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

12.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.













/SHAWN S AN/Primary Examiner, Art Unit 2483